 1
     Jen-Feng Lee, SBN 204328
 2   jflee@ltpacificlaw.com
     Kenneth K. Tanji, Jr., SBN 162273
 3   ktanji@ltpacificlaw.com
 4   LT PACIFIC LAW GROUP LLP
     17800 Castleton Street, #560
 5   City of Industry, CA 91748
 6   Telephone: 626-810-7200
     Telefax: 626-810-7300
 7

 8
     Robert W. McIntyre, pro hac vice
     rmcintyre@dhplaw.com
 9   Thomas A. Barni, pro hac vice
10
     tbarni@dhplaw.com
     DINN, HOCHMAN & POTTER, LLC
11   5910 Landerbrook Drive, Suite 200
12
     Mayfield Heights, OH 44124
     Telephone: 440-446-1100
13   Telefax: 440-446-1240
14
     Attorneys for Defendants,
15   ACME OPERATIONS PTY. LTD., dba
     AJAX ENGINEERED FASTENERS;
16
     and IRA SVENDSGAARD & ASSOCIATES
17

18                       UNITED STATES DISTRICT COURT
19                     CENTRAL DISTRICT OF CALIFORNIA
20

21   ALLFASTENERS USA, LLC, an Ohio                Case No. 2:18-cv-06929 JAK (RAOx)
     limited liability company,
22
                                                   CORRECTED STANDING
23               Plaintiff,                        PROTECTIVE ORDER FOR
                                                   PATENT CASES ASSIGNED TO
24         vs.                                     JUDGE JOHN A. KRONSTADT AS
25                                                 MODIFIED BY STIPULATION OF
     ACME OPERATIONS PTY. LTD., dba                THE PARTIES
26   AJAX ENGINEERED FASTENERS; and
27   IRA SVENDSGAARD & ASSOCIATES,
     ____________________________________________________________________________________
28               Defendants.

                               Corrected Standing Protective Order
                                              1
 1
            1.            PURPOSE AND LIMITS OF THIS ORDER
 2
                          Discovery in this action is likely to involve confidential,
 3
     proprietary or private information requiring special protection from public disclosure
 4   and from use for any purpose other than this litigation. Thus, the Court enters this
 5   Protective Order. This Order does not confer blanket protections on all disclosures or
 6   responses to discovery, and the protection it gives from public disclosure and use
 7   extends only to the specific material entitled to confidential treatment under the
 8   applicable legal principles. This Order does not automatically authorize the filing
 9   under seal of material designated under this Order. Instead, the parties must comply
10   with Local Rule 79-5.1 and this Order if they seek to file anything under seal. This
11   Order does not govern the use at trial of material designated under this Order.
12          2.            DESIGNATED PROTECTED MATERIAL
13          2.1           Over-Designation Prohibited.         Any party or non-party who
14   designates information or items for protection under this Order as "CONFIDENTIAL",
15   "HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY", or "HIGHLY
16   CONFIDENTIAL - SOURCE CODE" (a "designator") must only designate specific
17   material that qualifies under the appropriate standards. To the extent practicable, only
18   those parts of documents, items or oral or written communications that require
19   protection shall be designated. Designations with a higher confidentiality level when a
20   lower level would suffice are prohibited.          Mass, indiscriminate, or routinized
21   designations are prohibited.      Unjustified designations expose the designator to
22   sanctions, including the Court's striking all confidentiality designations made by that
23   designator. Designation under this Order is allowed only if the designation is necessary
24   to protect material that, if disclosed to persons not authorized to view it, would cause
25   competitive or other recognized harm. Material may not be designated if it has been
26   made public, or if designation is otherwise unnecessary to protect a secrecy interest. If
27   a designator learns that information or items that it designated for protection do not
     ____________________________________________________________________________________
28



                                Corrected Standing Protective Order
                                               2
 1
     qualify for protection at all or do not qualify for the level of protection initially
 2
     asserted, that designator must promptly notify all parties that it is withdrawing the
 3
     mistaken designation.
 4
              2.2         Manner and Timing of Designations. Designation under this
 5   Order requires the designator to affix the applicable legend ("CONFIDENTIAL",
 6   "HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY", or "HIGHLY
 7   CONFIDENTIAL - SOURCE CODE") to each page that contains protected material.
 8   For testimony given in deposition or other proceeding, the designator shall specify all
 9   protected testimony and the level of protection being asserted. It may make that
10   designation during the deposition or proceeding, or may invoke, on the record or by
11   written notice to all parties on or before the next business day, a right to have up to 21
12   days from the deposition or proceeding to make its designation.
13            2.2.1       A party or non-party that makes original documents or materials
14   available for inspection need not designate them for protection until after the inspecting
15   party has identified which material it would like copied and produced. During the
16   inspection and before the designation, all material shall be treated as HIGHLY
17   CONFIDENTIAL - ATTORNEY EYES ONLY.                      After the inspecting party has
18   identified the documents it wants copied and produced, the producing party must
19   designate the documents, or portions thereof, that qualify for protection under this
20   Order.
21            2.2.2       Parties shall give advance notify if they expect a deposition or
22   other proceeding to include designated material so that the other parties can ensure that
23   only authorized individuals are present at those proceedings when such material is
24   disclosed or used. The use of a document as an exhibit at a deposition shall not in any
25   way affect its designation. Transcripts containing designated material shall have a
26   legend on the title page noting the presence of designated material, and the title page
27   shall be followed by a list of all pages (including line numbers as appropriate) that have
     ____________________________________________________________________________________
28



                                Corrected Standing Protective Order
                                               3
 1
     been designated, and the level of protection being asserted. The designator shall
 2
     inform the court reporter of these requirements. Any transcript that is prepared before
 3
     the expiration of the 21-day period for designation shall be treated during that period as
 4   if it had been designated HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY
 5   unless otherwise agreed. After the expiration of the 21-day period, the transcript shall
 6   be treated only as actually designated.
 7          2.3           Inadvertent Failures to Designate.           An inadvertent failure to
 8   designate does not, standing alone, waive protection under this Order. Upon timely
 9   assertion or correction of a designation, all recipients must make reasonable efforts to
10   ensure that the material is treated according to this Order.
11          3.            CHALLENGING CONFIDENTIALITY DESIGNATIONS
12          All challenges to confidentiality designations shall proceed under Local Rule
13   37-1 through Local Rule 37-4.
14          4.            ACCESS TO DESIGNATED MATERIAL
15          4.1           Basic Principles. A receiving party may use designated material
16   only for this litigation. Designated material may be disclosed only to the categories of
17   persons and under the conditions described in this Order.
18          4.2           Disclosure of CONFIDENTIAL Material Without Further
19   Approval. Unless otherwise ordered by the Court or permitted in writing by the
20   designator, a receiving party may disclose any material designated CONFIDENTIAL
21   only to:
22          4.2.1         The receiving party's outside counsel of record in this action and
23   employees of outside counsel of record to whom disclosure is reasonably necessary;
24          4.2.2         The officers, directors, and employees of the receiving party to
25   whom disclosure is reasonably necessary, and who have signed the Agreement to Be
26   Bound (Exhibit E-1);
27
     ____________________________________________________________________________________
28



                                 Corrected Standing Protective Order
                                                4
 1
            4.2.3         Experts retained by the receiving party's outside counsel of record
 2
     to whom disclosure is reasonably necessary, and who have signed the Agreement to Be
 3
     Bound (Exhibit E-1);
 4
            4.2.4         The Court and its personnel;
 5          4.2.5         Outside court reporters and their staff, professional jury or trial
 6   consultants, and professional vendors to whom disclosure is reasonably necessary, and
 7   who have signed the Agreement to Be Bound (Exhibit E-1);
 8          4.2.6         During their depositions, witnesses in the action to whom
 9   disclosure is reasonably necessary and who have signed the Agreement to Be Bound
10   (Exhibit E-1); and
11          4.2.7         The author or recipient of a document containing the material, or a
12   custodian or other person who otherwise possessed or knew the information.
13          4.3           Disclosure of HIGHLY CONFIDENTIAL - ATTORNEY
14   EYES ONLY and HIGH CONFIDENTIAL - SOURCE CODE Material Without
15   Further Approval. Unless permitted in writing by the designator, a receiving party
16   may disclosure material designated HIGHLY CONFIDENTIAL - ATTORNEY EYES
17   ONLY or HIGHLY CONFIDENTIAL - SOURCE CODE without further approval
18   only to:
19          4.3.1         The receiving party's outside counsel of record in this action and
20   employees of outside counsel of record to whom it is reasonably necessary to
21   disclosure the information;
22          4.3.2         The Court and its personnel;
23          4.3.3         Outside court reporters and their staff, professional jury or trial
24   consultants, and professional vendors to whom disclosure is reasonably necessary, and
25   who have signed the Agreement to Be Bound (Exhibit E-1); and
26          4.3.4         The author or recipient of a document containing the material, or a
27   custodian or other person who otherwise possessed or knew the information.
     ____________________________________________________________________________________
28



                                   Corrected Standing Protective Order
                                                  5
 1
            4.4            Procedures for Approving or Objecting to Disclosure of
 2
     HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY or HIGHLY
 3
     CONFIDENTIAL - SOURCE CODE Material to In-House Counsel or Experts.
 4   Unless agreed to in writing by the designator:
 5          4.4.1          A party seeking to disclosure to in-house counsel any material
 6   designated HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY must first make a
 7   written request to the designator providing the full name of the in-house counsel, the
 8   city and state of such counsel's residence, and such counsel's current and reasonably
 9   foreseeable future primary job duties and responsibilities in sufficient detail to
10   determine present or potential involvement in any competitive decision-making. In-
11   house counsel are not authorized to received material designated HIGHLY
12   CONFIDENTIAL - SOURCE CODE.
13          4.4.2          A party seeking to disclose to an expert retained by outside
14   counsel of record any information or item that has been designated HIGHLY
15   CONFIDENTIAL - ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL -
16   SOURCE CODE must first make a written request to the designator that (1) identifies
17   the general categories of HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY or
18   HIGHLY CONFIDENTIAL - SOURCE CODE information that the receiving party
19   seeks permission to disclose to the expert, (2) sets forth the full name of the expert and
20   the city and state of his or her primary residence, (3) attaches a copy of the expert's
21   current resume, (4) identifies the expert's current employer(s), (5) identifies each
22   person or entity from whom the expert has received compensation or funding for work
23   in his or her areas of expertise (including in connection with litigation) in the past five
24   years, and (6) identifies (by name and number of the case, filing date, and location of
25   court) any litigation where the expert has offered expert testimony, including by
26   declaration, report or testimony at deposition or trial, in the past five years. If the
27   expert believes any of this information at (4) - (6) is subject to a confidentiality
     ____________________________________________________________________________________
28



                                 Corrected Standing Protective Order
                                                 6
 1
     obligation to a third party, then the expert should provide whatever information the
 2
     expert believes can be disclosed without violating any confidentiality agreements, and
 3
     the party seeking to disclosure the information to the expert shall be available to meet
 4   and confer with the designator regarding any such confidentiality obligations.
 5          4.4.3          A party that makes a request and provides the information
 6   specified in paragraphs 4.4.1 or 4.4.2 may disclosure the designated material to the
 7   identified in-house counsel or expert unless, within seven days of delivering the
 8   request, the party receives a written objection from the designator providing detailed
 9   grounds for the objection.
10          4.4.4          All challenges to objections from the designator shall proceed
11   under Local Rule 37-1 through Local Rule 37-4.
12          5.             SOURCE CODE
13          5.1            Designation of Source Code. If production of source code is
14   necessary, a party may designate it as HIGHLY CONFIDENTIAL - SOURCE CODE
15   if it is, or includes, confidential, proprietary, or trade secret source code.
16          5.2            Location and Supervision of Inspection.                Any HIGHLY
17   CONFIDENTIAL - SOURCE CODE produced in discovery shall be made available
18   for inspection, in a format allowing it to be reasonably reviewed and searched, during
19   normal business hours or at other mutually agreeable times, at an office of the
20   designating party's counsel or another mutually agreeable location. The source code
21   shall be made available for inspection on a secured computer in a secured room, and
22   the inspecting party shall not copy, remove or otherwise transfer any portion of the
23   source code onto any recordable media or recordable device. The designator may
24   visually monitor the activities of the inspecting party's representatives during any
25   source code review, but only to ensure that there is no unauthorized recording, copying
26   or transmission of the source code.
27
     ____________________________________________________________________________________
28



                                  Corrected Standing Protective Order
                                                 7
 1
            5.3           Paper Copies of Source Code Excerpts. The inspecting party
 2
     may request paper copies of limited portions of source code that are reasonably
 3
     necessary for the preparation of court filings, pleadings, expert reports, other papers or
 4   for deposition or trial. The designator shall provide all such source code in paper form,
 5   including Bates numbers and the label "HIGHLY CONFIDENTIAL - SOURCE
 6   CODE".
 7          5.4           Access Record. The inspecting party shall maintain a record of
 8   any individual who has inspected any portion of the source code in electronic or paper
 9   form, and shall maintain all paper copies of any printed portions of the source code in a
10   secured, locked area. The inspecting party shall not convert any of the information
11   contained in the paper copies into any electronic format other than for the preparation
12   of a pleading, exhibit, expert report, discovery document, deposition transcript, or other
13   Court document. Any paper copies used during a deposition shall be retrieved at the
14   end of each day and must not be left with a court reporter or any other unauthorized
15   individual.
16          6.            PROTECTED MATERIAL SUBPOENAED OR ORDERED
17   PRODUCED IN OTHER LITIGATION
18          6.1           Subpoenas and Court Orders. This Order in no way excuses
19   non-compliance with a lawful subpoena or court order. The purpose of the duties
20   described in this section is to alert the interested parties to the existence of this Order
21   and to give the designator an opportunity to protect its confidentiality interests in the
22   court where the subpoena or order issued.
23          6.2           Notification Requirement. If a party is served with a subpoena
24   or a court order issued in other litigation that compels disclosure of any information or
25   items received by that party in this action and designated in this action as
26   CONFIDENTIAL, HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY, or
27   HIGHLY CONFIDENTIAL - SOURCE CODE, that party must do the following.
     ____________________________________________________________________________________
28



                                 Corrected Standing Protective Order
                                                8
 1
              6.2.1        Promptly notify the designator in writing. Such notification shall
 2
     include a copy of the subpoena or court order.
 3
              6.2.2        Promptly notify in writing the party who caused the subpoena or
 4   order to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Order. Such notification shall include a copy of this
 6   Order.
 7            6.2.3        Cooperate with all reasonable procedures sought by the designator
 8   whose material may be affected.
 9            6.3          Wait For Resolution of Protective Order.         If the designator
10   promptly seeks a protective order, the party served with the subpoena or court order
11   shall not produce any information designated in this action as CONFIDENTIAL,
12   HIGHLY           CONFIDENTIAL      -   ATTORNEY        EYES       ONLY,    or   HIGHLY
13   CONFIDENTIAL - SOURCE CODE before a determination by the court where the
14   subpoena or order issued, unless the party has obtained the designator's permission.
15   The designator shall bear the burden and expense of seeking protection of its
16   confidential material in that court.
17            6.4          Prior Litigation and Protective Orders.         The Plaintiff and
18   Defendant Acme Operations Pty. Ltd herein, acknowledge that they were respectively,
19   parties Defendant (Allfasteners) and Plaintiff (Acme) in United States District Court
20   for the Northern District of Ohio, Case No(s) 1:15-cv-01366-CAB and 1:16-cv-02134-
21   CAB (the "Prior Litigation") wherein a (Patent) Protective Order was entered as Docket
22   34 (the "Prior PO"), that prohibited use of records, pleadings, exhibits thereto, and/or
23   other information (“Prior Litigation Information”) designated “Confidential” or
24   Attorneys Eyes Only” under the Prior PO for any purpose other than prosecution,
25   defense or appeal of the Prior Litigation. Any Prior Litigation Information designated

26   “Confidential” or “Attorneys-Eyes Only” under the Prior PO in the Prior Litigation,

27
     including but not limited to the Confidential Settlement Agreement in that proceeding;
     ____________________________________________________________________________________
28



                                 Corrected Standing Protective Order
                                                9
 1
     may be used in the proceeding subject to any evidentiary objections, and be subject to
 2
     this Protective Order. To the extent that any Prior Litigation Documents were
 3   designated as “Confidential’ and Attorney’s Eyes Only under the Prior PO, said
 4   designation shall continue until such time as modified by the Parties and/or an Order in
 5   the Proceeding”.
 6          7.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
 7                 If a receiving party learns that, b inadvertence or otherwise, it has
 8   disclosed designated material to any person or in any circumstance not authorized
 9   under this Order, it must immediately (1) notify in writing the designator of the
10   unauthorized disclosures, (2) use its best efforts to retrieve all unauthorized copies of
11   the designated material, (3) inform the person or persons to whom unauthorized
12   disclosures were made of all the terms of this Order, and (4) use reasonable efforts to
13   have such person or persons execute the Agreement to Be Bound (Exhibit E-1).
14          8.     INADVERTENT            PRODUCTION            OF     PRIVILEGED           OR
15   OTHERWISE PROTECTED MATERIAL
16                 When a producing party gives notice that certain inadvertently produced
17   material is subject to a claim of privilege or other protection, the obligations of the
18   receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is not
19   intended to modify whatever procedure may be established in an e-discovery order that
20   provides for production without prior privilege review pursuant to Fed. R. Evid. 502(d)
21   and (e).
22          9.     FILING UNDER SEAL
23                 Without written permission from the designator or a Court order, a party
24   may not file in the public record in this action any designated material. A party seeking
25   to file under seal any designated material must comply with Local Rule 79-5 and this
26   Court's Standing Order with respect to the filing of under seal documents. Filings may
27   be made under seal only pursuant to a court order authorizing the sealing of the specific
     ____________________________________________________________________________________
28



                                 Corrected Standing Protective Order
                                               10
 1
     material at issue. The fact that a document has been designated under this Order is
 2
     insufficient to justify filing under seal. Instead, parties must explain the basis for
 3
     confidentiality of each document sought to be filed under seal. Because a party other
 4   than the designator will often be seeking to file designated material, cooperation
 5   between the parties in preparing, and in reducing the number and extent of, requests for
 6   under seal filing is essential. Accordingly, counsel are ordered to meet and confer in
 7   person or by telephone at least seven (7) calendar days prior to the filing of an
 8   application wherein the basis for the sealing is that it has been deemed confidential by
 9   the other party. Not later than two (2) calendar days after the meet and confer process,
10   the opposing party shall confirm whether such information shall be designated as
11   confidential or whether it can be made available to the public. Such an application
12   shall contain the dates and method by which the parties met and conferred otherwise it
13   will be denied without prejudice to an amended application being filed after counsel
14   have completed this process. If a receiving party's request to file designated material
15   under seal pursuant to Local Rule 79-5.1 is denied by the court, then the receiving party
16   may file the material in the public record unless (1) the designator seeks
17   reconsideration within four (4) days of the denial, or (2) as otherwise instructed by the
18   Court. See supra 11., p. 18.
19          10.           FINAL DISPOSITION
20                 Within 60 days after the final disposition of this action, each party shall
21   return all designated material to the designator or destroy such material, including all
22   copies, abstracts, compilations, summaries and any other format reproducing or
23   capturing any designated material.      The receiving party must submit a written
24   certification to the designator by the 60-day deadline that (1) identifies (by category,
25   where appropriate) all the designated material that was returned or destroyed, and (2)
26   affirms that the receiving party has not retained any copies, abstracts, compilations,
27   summaries or any other format reproducing or capturing any of the designated material.
     ____________________________________________________________________________________
28



                                Corrected Standing Protective Order
                                              11
 1
     This provision shall not prevent counsel from retaining an archival copy of all
 2
     pleadings, motion papers, trial, deposition and hearing transcripts, legal memoranda,
 3
     correspondence, deposition and trial exhibits, expert reports, attorney work product,
 4   and consultant and expert work product, even if such materials contain designated
 5   material. Any such archival copies remain subject to this Order.
 6

 7   IT IS SO ORDERED.
 8

 9   Dated: February 27, 2019
10
                                                ROZELLA A. OLIVER
                                                UNITED STATES MAGISTRATE JUDGE
11

12
         Defendants’ local counsel contact information is listed below:
13
         Jen-Feng Lee, SBN 204328
14
         jflee@ltpacificlaw.com
15
         Kenneth K. Tanji, Jr., SBN 162273
16
         ktanji@ltpacificlaw.com
17
         17800 Castleton Street, Suite #560
18
         City of Industry, CA 91748
19
         T: 626-810-7200
20
         F: 626-810-7300
21

22
         Messrs. Tanji and Lee are authorized to receive service of documents via
23
     Court’s ECF filing system.
24

25

26

27
     ____________________________________________________________________________________
28



                                  Corrected Standing Protective Order
                                                12
 1

 2
     Dated: February 21, 2019
 3                                                    Respectfully Submitted,
 4
                                                      /s/ Robert W. McIntyre
 5
                                                      Robert W. McIntyre (0006768)
 6                                                    Thomas A. Barni (0064555)
                                                      Dinn, Hochman & Potter, LLC
 7
                                                      5910 Landerbrook Drive, #200
 8                                                    Cleveland, OH 44124
 9

10

11                                                    /s/ Michael J. Bradford
                                                      Michael J. Bradford
12
                                                      LUEDEKA NEELY GROUP, P.C.
13                                                    P.O. Box 1871
                                                      Knoxville, TN 37901-1871
14
                                                      Telephone: (865) 546-4305
15                                                    Telefax: (865) 523-4478
                                                      Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27
     ____________________________________________________________________________________
28



                                Corrected Standing Protective Order
                                              13
 1
                                    PROOF OF SERVICE
 2

 3         The undersigned certifies that the foregoing document, Corrected Standing
 4   Protective Order, was filed electronically in compliance with Local Rule 5 – 3.3
 5   and Federal Rules of Civil Procedure. As such, this document was served on all
 6   counsel deemed to have consented to electronic service. Local Rule 5 – 4.1.3.All
 7   other counsel of record or per se parties not deemed to have consented to electronic
 8   service were served with a true and correct copy of the foregoing by U.S. Mail, as
 9   identified below:
10
           NONE.
11

12
     On this 21st day of February, 2019
13

14                                                    /s/ Robert W. McIntyre
                                                      Robert W. McIntyre (0006768)
15

16

17

18

19

20

21

22

23

24

25

26

27
     ____________________________________________________________________________________
28



                                Corrected Standing Protective Order
                                              14
